DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bool 2013/0047900 in view of Perry 2014/0319843 and Anderson 3,859,787.
	Regarding Dependent Claims 10-11, Bool teaches a method of operating a combustor (3) for a gas turbine engine including a compressor upstream of the combustor and a turbine downstream of the combustor (intended use of the combustor, where the compressor and turbine are not positively recited), the combustor comprising: a combustor chamber (3); an oxy-fuel pilot burner (24 and 25) centrally positioned at an end of the combustor chamber (as shown in figure 1); and an air-fuel premix burner (burners 11) configured to at least partially premix air and fuel (fuel from 11 mixes with air, paragraph [0007]), the air-fuel premix burner surrounding the oxy-fuel pilot burner in an annular configuration (burners 11 surround 24 and 25 in figure 1), comprising the steps of: providing air and fuel at an equivalence ratio to the air-fuel premix burner within the combustor configured to at least partially premix the air and the fuel (fuel and air mixed downstream from fuel injectors 11 at a ratio, where the equivalence ratio is not claimed); initiating air-fuel combustion in the premix burner (combustion will begin when ignition occurs with burner 2).  However, Bool does not teach adjusting one of both of the air flow and the fuel flow to achieve an equivalence ratio in the premix burner of greater than or equal to about 0.5; initiating a pilot flame by flowing fuel and oxygen to the oxy-fuel pilot burner centrally positioned the combustion chamber of the combustor and surrounded by the premix burner; and adjusting one or both of the air flow and the fuel flow to achieve an overall equivalence ratio in the combustor of less than about 0.5, wherein the oxygen to fuel molar ratio is from 30 to 60% of that required for stoichiometric combustion.  Anderson teaches initiating air-fuel combustion in the premix burner; and then initiating a pilot flame in the pilot burner (pilot can be turned off during normal operation, such that it can be turned on during other modes of operation, Col. 7, ll. 51-55).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to operate the pilot nozzle after operating the main nozzles, as taught by Anderson, in order to generate combustion gases with both sets of burners when the main burners alone are not effective to provide the desired amount of power (Col. 7, ll. 46-55).  Perry teaches that the equivalence ratio is selected to produce optimal performance at full-power conditions (paragraph [0014]).  Therefore, the equivalence ratio of each burner is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the equivalence ratio of each burner is selected to optimize the performance of the combustor at full-power conditions. Therefore, since the general conditions of the claim, i.e. that the equivalence ratio of each burner, were disclosed in the prior art by Perry, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use an equivalence ratio greater than 0.5 for the premix burners, less than 0.5 for the overall equivalence ratio, and between 0.3 and 0.6 for the pilot burner, in order to optimize the performance of the combustor at full-power conditions.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Dependent Claim 5, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above, and Bool further teaches a plurality of air-fuel premix nozzles in an annular configuration (plurality of burners 11 annularly surround 24 and 25 in figure 1).
	Regarding Dependent Claim 6, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above, and Bool further teaches a plurality of fuel injectors surrounded by an air annulus (fuel injectors 11 surrounded by an air annulus as shown in figure 1, paragraph [0007]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bool in view of Perry and Anderson as applied to claim 10 above, and further in view of Bulman 5,220,787.
Regarding Dependent Claims 2-3, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above, and Bool further teaches a pilot burner nozzle (24 and 25); a central nozzle (25) configured to flow a first reactant (23), the central nozzle having an outlet end (outlet of 25); and an annular nozzle (24) configured to flow a second reactant (22); wherein one of the first and second reactants is a fuel (fuel through 25), and the other of the first and second reactants is an oxidant (oxidizer through 24).  However, Bool in view of Perry and Anderson does not teach that the pilot burner has a throat downstream from the central nozzle, or the speed of the fuel mixture passing through the nozzle being at the local speed of sound.  Bulman teaches a sonic injector (10) with a converging nozzle terminating at a throat (as shown in figure 3) at the downstream end of the injector (as shown in figure 3).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the pilot burner of Bool in view of Perry and Anderson with a converging nozzle terminating at a throat at the downstream end of the nozzle, as taught by Bulman, in order to accelerate the flow to a sonic speed and under-expand the flow (Col. 3, ll. 9-20).
Regarding Dependent Claims 2 and 4, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above, and Bool further teaches a pilot burner nozzle (24 and 25); a central nozzle (25) configured to flow a first reactant (23), the central nozzle having an outlet end (outlet of 25); and an annular nozzle (24) configured to flow a second reactant (22); wherein one of the first and second reactants is a fuel (fuel through 25), and the other of the first and second reactants is an oxidant (oxidizer through 24).  However, Bool in view of Perry and Anderson does not teach that the pilot burner has a throat downstream from the central nozzle, or the speed of the fuel mixture passing through the nozzle being greater than the local speed of sound.  Bulman teaches a supersonic injector (10) with a converging-diverging nozzle with a throat (as shown in figure 5) at the downstream end of the injector (as shown in figure 5).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the pilot burner of Bool in view of Perry and Anderson with a converging-diverging nozzle with a throat at the downstream end of the nozzle, as taught by Bulman, in order to accelerate the flow to a supersonic speed and over-expand the flow (Col. 3, ll. 39-52).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bool in view of Perry and Anderson as applied to claim 10 above, and further in view of Spivey 2017/0191421.
	Regarding Dependent Claims 12 and 13, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above.  However, Bool in view of Perry and Anderson does not teach that the fuel flow to the pilot burner is less than 6% of the total fuel flow to the combustor.  Spivey teaches that the percentage of fuel flow to the pilot fuel circuit is varied depending upon operating conditions and emissions guarantee requirements (paragraph [0106]).  Therefore, percentage of fuel flow sent to the pilot burner is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the percentage of fuel sent to the pilot burner is chosen in order to maintain emissions levels based upon operating conditions. Therefore, since the general conditions of the claim, i.e. that the percentage of fuel sent to the pilot burner, were disclosed in the prior art by Spivey, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to send less than 6% of the fuel flow to the pilot burner, in order to maintain emissions levels based upon operating conditions.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bool in view of Perry and Anderson as applied to claim 10 above, and further in view of Nemitallah 2015/0260105.
Regarding Dependent Claims 14 and 15, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above.  However, Bool in view of Perry and Anderson does not teach an oxygen enrichment level less than 0.3%.  Nemitallah teaches that increases in oxygen enrichment levels increases the production of NOx emissions (paragraph [0007]).  Therefore, the oxygen enrichment level is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the oxygen enrichment level reduces the production of NOx emissions. Therefore, since the general conditions of the claim, i.e. that the oxygen enrichment level can be reduced, was disclosed in the prior art by Nemitallah, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to have an oxygen enrichment level less than 0.3%, in order to reduce the emissions of NOx.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bool in view of Perry and Anderson as applied to claim 10 above, and further in view of Mancini.
Regarding Dependent Claims 16-17, Bool in view of Perry and Anderson teaches the invention as claimed and discussed above.  However, Bool in view of Perry and Anderson does not teach that the pilot burner is configured to produce a flame having a first velocity equal to the local speed of sound, and the premix burners have a velocity less than the pilot burner.  Mancini teaches using a convergent-divergent nozzle to increase the velocity of the flow to prevent a flame-front from moving upstream into the fuel injector (paragraph [0021]).  Therefore, the flow velocity through the pilot burner is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the velocity reduces the ability for the flame-front to move upstream. Therefore, since the general conditions of the claim, i.e. that the flow velocity of the pilot burner can be increased, was disclosed in the prior art by Mancini, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a convergent-divergent nozzle that results in a pilot flow velocity at the local speed of sound, in order to reduce the ability for the flame-front to move upstream to the pilot fuel injector, where the premix burners do not comprise a convergent-divergent nozzle and will produce a flame that travels at a slower velocity than the pilot.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, applicant has argued that Anderson does not teach that the pilot burner is an oxy-fuel burner.  The base reference of Bool teaches using an oxy-fuel pilot burner (21, comprising tubes 24 and 25), and the teaching reference of Anderson is not relied upon to teach using an oxy-fuel pilot burner.
	With regards to applicant’s argument that Perry does not teach adjusting the air and fuel flow in the premix burner, Examiner disagrees.  Perry was applied in the rejection above to show that it is known in the art to optimize the fuel air ratio for each burner of a combustor to optimize the performance of the engine at full power conditions.
	In response to applicant's argument that the present invention controls the fuel air ratio to reduce NOx and Perry teaches controlling the fuel air ratio to reduce coking, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant’s arguments regarding the combination of Bool in view of Mancini are addressed in the rejection of claims 2-4 in view of Bool, Perry, Anderson and Bulman above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741